TDCJ Offender Details

 

4 T§x;As D,.E.FARTM§M QF C,R-imiNALi Jju Si.'ri_,r:§i=?

 

Offender lnformation Details

Return to Search list

S|D l‘|umber:

TDCJ Number:

Name:

Race:

Gender:

DOB:

Maximum Sentence Date:
Current Faci|ity:
Projected Release Date:
Parole E|igibi|ity Date:
Offender Visitation E|igib|e:

06851516
01954209
Dion,PAT.RicK
B

ivi

1984-07-14
2053-08-15
vaYNE scott
2053-08-15
2018-1 1-13

x_i§§_

Page 1 of 2

§ 3 3©§»0/

m New Offezader Search

information provided is updated once daily dun'ng Weekdays and multiple times per day
on visitation days. Because this information is subject to change, family members and

friends are encouraged to call the unit prior to traveling for a visit.

SPEC|AL lNFORMATlCN FOR SCHEDu`LED RELEASE:

Scheduled Release Date:

Scheduled Release Type:

Schedu|ed Release Location:

 

 

1 Par°l¢.R€.\/lew information

 

Offense History:

Offender is not scheduled for release at this time.
Will be determined When release date is scheduled

Will be determined When release date is scheduled

 

Offense

Date Offense

Sentence
Date

Case

County NO

Sentence (YY-

 

 

http://offender.tdcj.texasgov/OffenderSearch/offenderDetail.action?sid=068515 16

 

9/1/2015